Citation Nr: 1022432	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-00 423	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for actinic keratosis, to 
include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit sought 
on appeal.  

In November 2008 and October 2009, the Board remanded the 
matter on appeal for further development.  Pursuant to the 
November 2008 remand, the Veteran was provided with a duty to 
notify and assist letter in March 2009.  Pursuant to the 
October 2009 remand, the Veteran was afforded a VA 
examination in January 2010, which as will be discussed below 
is adequate upon which to base a determination.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's remands with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Actinic keratosis has not been shown to be causally or 
etiologically related to service or to presumed exposure to 
Agent Orange during service.  


CONCLUSION OF LAW

Actinic keratosis was not incurred in active service, nor has 
it been shown to be due to herbicide exposure in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in March 2009.  Although the 
notice was provided after the initial adjudication of the 
Veteran's claim in August 2004, the claim was subsequently 
readjudicated in June 2009 and March 2010 supplemental 
statements of the case (SSOCs).  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  

The Board notes that the Veteran submitted releases for 
private treatment records from Dr. S.L. for treatment he 
received from 1970 to 1980 for a skin condition.  VA 
attempted to obtain these records in February and April 2005.  
In April 2005, VA sent the Veteran a letter informing him 
that they sent a second request to Dr. S.L. but had not 
received the records.  The Veteran was asked to send the 
records within 30 days.  In January 2006, VA received a 
letter from the Veteran wherein he indicated that he 
contacted the physician in Virginia who treated him shortly 
after his release from active duty and once he received these 
records, he would forward them for consideration.  However, 
in April 2006, VA received a response from the Veteran 
indicating that he had no other information or evidence to 
provide.  

The Board concludes that additional efforts are not necessary 
to attempt to obtain any private treatment records from Dr. 
S.L.  The Board observes that Dr. S.L. and the physician the 
Veteran referred to in his January 2006 letter are likely the 
same person as the Veteran indicated Dr. S.L. was located in 
Virginia and the dates of treatment provided on the releases 
begin in 1970, which is consistent with the Veteran's account 
of receiving treatment from a physician in Virginia shortly 
after service.  The Board previously made two attempts to 
obtain these records and none have been associated with the 
claims file.  Moreover, the Veteran was informed that VA had 
been unsuccessful in obtaining these records and was 
requested to submit them himself.  Based on his April 2006 
response, it appears that he was unsuccessful in obtaining 
them, as he requested that VA proceed with consideration of 
his claim based on the evidence of record.  Accordingly, the 
Board concludes that all reasonable efforts have been 
undertaken to associate these records and will proceed with 
consideration of the appeal.  38 C.F.R. § 3.159(c)(1).   

Pursuant to the Board's October 2009 remand, a VA examination 
with respect to the claim was obtained in January 2010.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  
It considered all of the pertinent evidence of record, to 
include the Veteran's service and post-service records and 
the statements of the Veteran, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, a veteran 
may establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to entitlement to service connection 
for actinic keratosis.  The Veteran's service personnel 
records reflect that he served in Vietnam from August 1965 to 
April 1966.  As such, the Veteran served in the Republic of 
Vietnam during the Vietnam era and is therefore presumed to 
have been exposed during such service to certain herbicide 
agents, including Agent Orange.  However, the Veteran does 
not have a disability that is shown to be associated with 
Agent Orange exposure as actinic keratosis is not listed 
among the disorders for which a presumption based on 
herbicide exposure is warranted under § 3.309(e).  Therefore, 
the Board finds that the Veteran is not entitled to service 
connection under the presumptive provisions in the law 
regarding diseases due to herbicide exposure.  

However, as reflected above, the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange.  Stefl, 
21 Vet. App. at 120.  In other words, a regulatory 
established presumption is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  The Board will now 
consider whether service connection for actinic keratosis due 
to Agent Orange exposure is warranted on a direct basis.  

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of a skin 
related disorder.  In fact, his skin was found to be normal 
on the April 1966 separation examination.  Importantly, the 
Veteran marked "no" when asked if he had any skin diseases 
on the accompanying separation examination.  Accordingly, 
actinic keratosis was not shown during the Veteran's period 
of service.

The post-service medical evidence of record reflects that the 
Veteran was observed to have actinic keratosis on his right 
lower lip and corner of his right eye brow in a September 
1994 private treatment record of Dr. L.C.P.  It was noted 
that the Veteran worked outside all of his life and had 
extensive sun exposure.  The physician noted that the actinic 
keratosis lesions were related to sun exposure and are 
considered pre-cancerous.  Thereafter, the medical evidence 
shows that the Veteran was found to have actinic keratosis on 
various parts of his body.  

The Board notes that the first finding of actinic keratosis 
was in 1994, approximately 28 years after the Veteran's 
separation from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

After considering the forgoing, the Board concludes that the 
more persuasive evidence of record indicates that the 
Veteran's actinic keratosis did not develop until many years 
after his separation from service.  The Board observes that 
the Veteran informed the January 2010 VA examiner that he 
began seeing a dermatologist since he got out of service in 
1966 and that he reported noticing spots on his skin shortly 
after leaving the military and has had constant problems with 
them.  However, the Board finds these statements inconsistent 
with the other evidence of record.  In his June 2004 claim, 
the Veteran stated that he was claiming service connection 
for a variously diagnosed skin condition that began in 1970.  
In the comments section of a release for records from Dr. 
L.C.P., the Veteran stated that prior to being treated by Dr. 
L.C.P., he was treated by Dr. S.L. during the 1970s.  The 
Veteran later identified treatment from Dr. S.L. from January 
1970 to January 1980 for a skin condition, which VA and the 
Veteran were unable to obtain.  Thus, it appears that 
initially the Veteran asserted that he first began 
experiencing a skin condition as early as 1970, approximately 
four years after his separation from service and later 
contended that he was seeing a dermatologist as early as 
1966.  The Board finds that in light of the lack of an 
identified skin disorder by his own self report or on his 
April 1966 separation examination that the evidence is 
against a finding that the Veteran observed spots on his skin 
as early as 1966.  Even assuming that the Veteran did seek 
treatment for a skin related condition shortly after his 
separation from service, the Veteran did not identify what 
that specific condition was.  Moreover, although the Veteran 
identified treatment from Dr. S.L. from 1970 to 1980, the 
next treatment he identified was from Dr. L.C.P. beginning in 
1993, a thirteen year gap, which the Board concludes weighs 
against his contention that he has had constant problems with 
his skin.  Accordingly, the evidence is insufficient to 
conclude that actinic keratosis began shortly after the 
Veteran's separation from service.  

Further, the Veteran underwent a VA examination in January 
2010.  The examiner recorded the Veteran's contentions that 
he began noticing spots on his skin shortly after leaving the 
military and that he had constant problems since then.  The 
examiner concluded, based on a review of the claims file, 
Veterans and Agent Orange Update 2006, and Color Atlas and 
Synopsis of Clinical Dermatology, that actinic keratosis was 
less likely as not caused by or a result of herbicide 
exposure in the military.  The examiner commented that a 
thorough review of the available medical literature shows no 
link between actinic keratoses and herbicide/agent orange 
exposure.  It was noted that there was no evidence that the 
Veteran developed skin lesions in military, and that the 
first evidence of treatment was not until approximately 30 
years after the Veteran's separation from service.  The 
examiner stated that actinic keratoses are premalignant 
lesions that develop only on sun-damaged skin and are 
especially common on sun-exposed areas of the body of fair-
skinned individuals.  The incidence of actinic keratosis 
increases with age, fewer than 10 percent of people who are 
white have actinic keratoses in their twenties.  Apart from 
age and skin color, the major risk factor is exposure to 
sunlight.  The examiner added that it would be impossible to 
say if possible sun exposure in the military caused the 
actinic keratoses without resorting to mere speculation as 
there was no way to eliminate the effects of sun exposure 
before and after the military.  

The Board affords the conclusions of the January 2010 VA 
examiner great probative value.  Her conclusions are based on 
a thorough review of the claims file as well as the pertinent 
medical literature referenced above.  The Board finds it 
significant the literature indicates that fewer than 10 
percent of Caucasian people have actinic keratoses in their 
twenties, which weighs against a finding that the Veteran had 
them in the 1960s, either during or shortly after his 
separation from service.  (The Board observes that the 
Veteran was born in September 1943 and was 27 in 1970.  
Photos reflect that he is a fair skinned Caucasian 
individual).  Moreover, the September 1994 private treatment 
record of Dr. L.C.P. wherein it was noted that the Veteran 
worked outside all of his life and had extensive sun exposure 
lends support to the examiner's conclusion that it would be 
impossible to say if sun exposure during the military caused 
the actinic keratosis, especially when combined with the 
medical literature indicating that less 10 percent of people 
similar to the Veteran develop actinic keratoses in their 
20s.  Accordingly, the Board affords the January 2010 VA 
examiner's opinion that the Veteran's actinic keratosis is 
less likely than not related to his military service and that 
it is impossible to determine whether it is related to sun 
exposure in the military great probative value.

In conclusion, the Board finds that actinic keratosis has not 
been shown to be related to service, nor can it be presumed 
to be related to exposure to herbicides.  The service 
treatment records were absent for any indications of such, 
and the first showing was not until many years after his 
separation from service.  Moreover, the competent medical 
evidence does not reveal a nexus to actinic keratosis and the 
Veteran's service, to include his presumed exposure to 
herbicides.  As such, service connection must be denied.  
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  












ORDER

Entitlement to service connection for actinic keratosis, to 
include as due to herbicide exposure, is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


